EYED, J.
-The indictment was found at a special term of the circuit court of Tuskaloosa county, held on the 27th November, 1865. There is no bill of exceptions, and the cause is brought here on writ of error. The first count in the indictment is good. The verdict is general. The proceedings are regular, unless the failure to ask the prisoner, before sentence, what he had to say why the sentence of the law should not be pronounced, is erroneous ; and this question is settled adversely to the defendant in the case of Aaron & Ely v. The State, at the last term, and authorities there referred to.
[2.] The defendant made a motion in arrest of judgment, and set up several distinct and sufficient grounds; but there is no bill of exceptions setting forth any evidence to support them, nor any exception to the ruling of the court on the motion. In this condition of the record, we must *74presume that the court acted correctly in overruling the motion.—See Paris v. The State, 36 Ala. 232.
As there is no error in the record, let the judgment be affirmed.